Exhibit 10(kk)

FIRST AMENDMENT TO THE

EMPLOYMENT AGREEMENT

This First Amendment to the Employment Agreement (the “Amendment”), between
United Rentals, Inc. (the “Company”) and Ken Dewitt (“Employee”), is made
effective as of September 3, 2008.

WHEREAS, the parties entered into an Employment Agreement on September 3, 2008
(the “Employment Agreement”);

WHEREAS, the parties desire to amend the Employment Agreement to clarify certain
payment terms for purposes of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and to correct certain provisions in accordance with
IRS Notice 2010-6.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Employee hereby agree as follows (all
capitalized terms used herein which are not defined herein shall have the
meanings given such terms in the Employment Agreement):

1. Section 3.1(a) of the Employment Agreement is hereby amended to read as
follows:

“In the event Employee’s employment was terminated by the Company without
“cause” (as defined below), then: (i) for a period of 12 months following the
date of Employee’s termination of employment, the Company shall pay to Employee
every two weeks 1/26th of the base salary paid to Employee by the Company during
the 12-month period immediately preceding termination of his employment (or if
Employee was employed by the Company for a period less than 12 months, the
annualized base salary paid to Employee by the Company for the period of
employment preceding the Employee’s termination) (the “Salary Continuation
Payments”); (ii) for a period of 12 months following the date of Employee’s
termination of employment, the Company shall provide Company-paid medical and
dental coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), provided that Employee makes a timely COBRA election to continue such
medical and dental coverage; and (iii) the Company shall vest a pro-rata portion
(based upon the percentage of time that Employee remained employed from the
grant date to the scheduled vesting date) of any Restricted Stock Units (“RSUs”)
which were granted to Employee upon his hire pursuant to separate agreements
(all other aspects of the RSUs shall be governed in accordance with and subject
to the provisions of the applicable RSU agreements and plans). The Salary
Continuation Payments shall be paid at the times Employee’s base salary would
have been paid had Employee’s employment not terminated, provided, however, that
the first payment

 

1



--------------------------------------------------------------------------------

shall be on the sixtieth (60th) day after the date of Employee’s termination,
and such first payment shall be equal to the amounts that would have been paid
had payments begun immediately after the date of Employee’s termination.
Notwithstanding the foregoing, if necessary to comply with
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and applicable administrative guidance and regulations, the payment of
the Salary Continuation Payments shall be made as follows: (A) no payments shall
be made for a six-month period following the date of Employee’s termination,
(B) an amount equal to six months of Salary Continuation Payments shall be paid
in a lump sum six months and one day following the date of Employee’s
termination with interest at the applicable federal rate pursuant to
Section 1274 of the Code, and (C) during the period beginning six months and one
day following the date of Employee’s termination through the remainder of the
12-month period, payment of the remaining amount of Salary Continuation Payments
shall be made every two weeks in accordance with the Company’s normal payroll
practices. All Salary Continuation Payments, Company-paid benefits and RSU
vesting to Employee provided in this Section 3.1(a) are conditioned upon
(i) Employee’s execution of a separation agreement and general release, in such
form as the Company in its sole discretion determines and (ii) Employee not
revoking such separation agreement and general release within the seven (7) day
revocation period following his delivery of such separation agreement and
general release. The Company shall provide Employee with the proposed form of
the separation agreement and general release no later than seven (7) days
following the date of Employee’s termination, and Employee shall execute such
separation agreement and general release no later than fifty-two (52) days after
the date of Employee’s termination (and Employee shall be provided a seven
(7) day revocation period following his delivery of such separation agreement
and general release). In the event Employee fails to timely execute (without
revoking) the aforementioned separation agreement and general release, or
Employee at any time breaches any of the terms of this Agreement, all provisions
of this Agreement shall remain in effect for the full terms specified herein,
but the Company shall not be obligated to, or shall no longer be obligated to,
provide to Employee the Salary Continuation Payments, Company-paid benefits or
RSU vesting described in this Section 3.1(a).”

2. The Employment Agreement is hereby amended by adding a new Section 9(i) to
read as follows:

“The Company makes no representations regarding the tax implications of any
compensation, payments and benefits to be paid to Employee under this Agreement,
including, without limitation, under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”). Employee and the Company agree that in the
event the Company reasonably determines

 

2



--------------------------------------------------------------------------------

that the terms hereof would result in Employee being subject to tax under Code
Section 409A, Employee and the Company shall negotiate in good faith to amend
this Agreement to the extent necessary to prevent the assessment of any such
tax, including by delaying the payment dates of any amounts hereunder. If for
any reason, such as imprecision in drafting, any provision of this Agreement (or
of any award of compensation, including, without limitation, equity compensation
or benefits) does not accurately reflect its intended establishment of an
exemption from (or compliance with) Code Section 409A, as demonstrated by
consistent interpretations or other evidence of intent, such provision shall be
considered ambiguous as to its exemption from (or compliance with) Code
Section 409A and shall be interpreted by the Company in a manner consistent with
such intent. To the extent that the right to any payment (including the
provision of benefits) under this Agreement provides for deferred compensation
within the meaning of Code Section 409A that is not exempt from Code
Section 409A as involuntary separation pay or a short-term deferral (or
otherwise), a termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for any payment or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Code Section 409A and,
for purposes of any such provision, references to a “termination,” “termination
of employment,” or like terms shall mean “separation from service”. Each payment
under this Agreement shall be treated as a separate payment for purposes of Code
Section 409A. In no event may the Employee, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement. All
reimbursements and in-kind benefits provided under this Agreement that
constitute deferred compensation within the meaning of Section 409A of the Code
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, without limitation, that (i) subject to any shorter time
periods provided herein, in no event shall such reimbursements and payments by
the Company under this Agreement be made later than the end of the calendar year
next following the calendar year in which the applicable fees and expenses were
incurred; (ii) the amount of such reimbursements, payments and in-kind benefits
that the Company is obligated to pay or provide in any given calendar year shall
not affect the reimbursements and in-kind benefits that the Company is obligated
to pay or provide in any other calendar year (except that a plan providing
medical or health benefits may impose a generally applicable limit on the amount
that may be reimbursed or paid); (iii) the Employee’s right to have the Company
pay or provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than the Employee’s remaining lifetime (or if longer, through the
20th anniversary of the effective date of this Agreement).”

 

3



--------------------------------------------------------------------------------

3. Except as set forth in this Amendment, the Employment Agreement shall remain
in effect as prior to the date hereof.

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed on
its behalf by an officer thereunto duly authorized and Employee has duly
executed this Amendment, all as of the date and year first written above.

 

UNITED RENTALS, INC.      EMPLOYEE    By:  

/s/ William B. Plummer

    

/s/ Ken Dewitt

   Name:  

William B. Plummer

     Ken Dewitt    Title:  

Executive Vice President and Chief Financial Officer

     Date:   

 

   Date:  

 

          

 

4